DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouet (3,431,714).

Regarding claim 1, Bouet teaches a cutting system for a header of an agricultural machine, said cutting system comprising: a knife guard (5) comprising a plurality of guards that are spaced apart by a guard pitch; a knife section (1) that is configured to move with respect to the knife guard for cutting crop material, said knife section 

Regarding claim 2, Bouet teaches each knife has a sharp cutting edge (6).  

Regarding claim 3, Bouet teaches a frame (4) to which the knife guard is connected, the frame forming part of the header.  

Regarding claim 4, Bouet teaches the guards each extend past the knives, as viewed in a forward direction of travel of the agricultural machine, such that the guards contact the crop material before the knives (Figure 3).  

Regarding claim 5, Bouet teaches the guards are stationary with respect to the frame and the knives move with respect to the frame (Column 5, Lines 55-59).  

Regarding claim 8, Bouet teaches the knives (1) are connected together (via 2,3) such that the knives simultaneously move together in the same direction.  

Regarding claim 11, Bouet teaches for a predetermined distance, a number of knives over that distance is greater than a number of guards over that distance (Figure 3, more knives than guards in the predetermined distance shown).  

Regarding claim 12, Bouet teaches the guards (5) are uniformly spaced apart and the guard pitch is uniform for the guards.  

Regarding claim 13, Bouet teaches the knives (1) are uniformly spaced apart and the knife pitch is uniform for the knives.  

Regarding claim 14, Bouet teaches each guard includes a slot (below 11) through which the knife section passes.  

Regarding claim 15, Bouet teaches a header for a combine (Column 1 Lines 30-35) comprising the cutting system of claim 1.  

Regarding claim 16, Bouet teaches a combine comprising the header of claim 15 ((Column 1 Lines 30-35)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouet (3,431,714).

Regarding claims 17 and 18, Bouet teaches the invention as described above but fails to teach the knife pitch is 2.95 inches and the guard pitch is 3.0 inches and the ratio is 1.01.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the knife pitch 2.95”, the guard pitch 3.0” and the ratio 1.01 on the header of Bouet, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.   In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouet (3,431,714) in view of Priepke (2009/0145097)

Regarding claim 6, Bouet teaches the invention as described above but fails to explicitly teach a motor for moving the knives relative to the guards, and each of the knives is connected to an output shaft of the motor.  Priepke teaches a harvester with a header 
Regarding claim 7, Bouet as modified by Priepke teaches the motor is configured to move the knives in either a reciprocating fashion or a continuous and endless fashion.  
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. Regarding applicant’s arguments that because Bouet does not disclose that the drawings are to scale, the examiner cannot rely on them to show the ratio of knives to guards, the examiner disagrees.  The scale of the drawing is moot in this instance.  The examiner did not measure the drawing to determine the ratio of knives to guards, instead it can be seen that the guard pitch is greater than the knife pitch therefore teaching that the ratio of guards to knives is more than one.  Further review of the drawings show that the guards are not spaced more than twice the distance of the knives therefore teaching that the ratio is less than two.  The drawing was not measured to make this determination and no matter what the scale of the drawing is, there would still be more than one and less than two guards per knife.  Therefore the drawing can be relied on for the teaching.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        January 14, 2022